Citation Nr: 1620961	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  04-37 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a separate disability rating for symptomatic removal of the semilunar cartilage of the right knee prior to November 30, 2010.  

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In March 2006, the Board remanded the Veteran's petition to reopen a claim for service connection for bilateral hearing loss, and claims for an increased rating for DJD of the right knee, and TDIU to the Appeals Management Center (AMC) for further development.  In July 2007, the Board denied the Veteran's claim for an increased rating for DJD of the right knee, but assigned a separate 10 percent rating for instability of the right knee. 

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a March 2008 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's July 2007 denial, and remanded the matter to the Board for development consistent with the Joint Motion.  The Joint Motion specified that the separate 10 percent rating for instability was not to be disturbed. 

In April 2009, the Board remanded the Veteran's increased rating claim.  In a March 2011 rating decision, the RO granted a 100 percent rating for a right knee TKA from November 30, 2010 to February 1, 2012, and assigned a 30 percent disability rating thereafter. 

In April 2011, the Board remanded the Veteran's petition to reopen a claim for service connection for bilateral hearing loss, and claims for an increased rating for DJD of the right knee, and TDIU. 

In a May 2013 rating decision, the RO increased the Veteran's rating for DJD of the right knee to 60 percent effective February 1, 2012. 

In a January 2015 decision, the Board reopened the previously denied claim of service connection for bilateral hearing loss; assigned a separate 10 percent evaluation for limitation of flexion of the right knee prior to November 30, 2010; and a separate 30 percent evaluation for limitation of extension of the right knee prior to November 30, 2010.   

The Board then remanded the issues of service connection for bilateral hearing loss; entitlement to a separate disability rating for symptomatic removal of the semilunar cartilage of the right knee prior to November 30, 2010; and entitlement to a TDIU for further development.  

The requested development has been completed and complies with the directives of the Board remand.  The matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The presumption of soundness, at its relates to bilateral hearing loss, has not been rebutted.  

2.  The Veteran did not have chronic symptoms of bilateral sensorineural hearing loss during service or continuous symptoms of bilateral sensorineural hearing loss since service.
 
3.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

4.  The Veteran currently has a bilateral hearing loss disability for VA disability compensation purposes.

5.  The Veteran's bilateral sensorineural hearing loss is not causally related to service.

6.  The Veteran's removal of the right semilunar cartilage was manifested primarily by complaints of pain and swelling.

7.  The Veteran's service-connected disabilities have precluded substantially gainful employment consistent with his education and occupational experience throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2015).

2.  The criteria for a 10 percent rating for removal of the right semilunar cartilage, the highest schedular evaluation allowable, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2015).

3.  The criteria for a TDIU from September 12, 2001, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claims for a TDIU and a separate compensable disability evaluation for removal of the semilunar cartilage of the right knee prior to November 30, 2010, in view of the Board's favorable decision on these claims, further assistance is not required to substantiate that element of the claim.

As it relates to the claim of service connection for hearing loss, the RO, in an August 2002 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain. The letter further told him to submit relevant evidence in his possession.  As it relates to the effective date and degree of disability elements, as the Board is not granting service connection this is a moot point.  

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports and opinions, Social Security records and lay evidence, to include testimony.  No additional pertinent evidence has been identified by the claimant. 

As to the necessity for an examination, as it relates to the claim for service connection for hearing loss, the Veteran was afforded several VA examinations, with the November 2015 VA examiner providing an opinion as to the etiology of any current hearing loss.  The Board finds that the VA examinations of record are adequate because they were performed by medical professionals, were based on thorough examinations of the Veteran, reported findings pertinent to the rating criteria and provided probative opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the above issue.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and appeared at hearing before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.

Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2015); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2015). 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 03-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))); see also 38 U.S.C.A. § 1111 (West 2014). 

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran maintains that his current hearing loss is a result of noise exposure in service and that his hearing loss either had it onset in service or was aggravated by his period of service.  

Service treatment records reveal that at the time of the Veteran's March 1972 enlistment examination, normal findings were reported for the ears.  Audiogram testing reported on the examination sheet was as follows:  5, 5, 5, -, and 5 for the right ear and 5, 5, 5, -, and 5 for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  In box 76, physical profile, the number 1 was listed for H (relating to hearing), indicating normal hearing.  However, the report of the actual audiogram associated with the service treatment records appears to have revealed possible profound hearing loss in the left ear.  On his March 1972 enlistment report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had hearing loss or ear, nose, or throat trouble.  

Service treatment records contain no reports or findings of hearing loss and the Veteran was not afforded a service separation examination.  Thus, the only findings relating to hearing in the Veteran's service treatment records are those noted at the time of his entrance examination.

In support of his claim for hearing loss, the Veteran submitted a September 1974 employment medical report from a prospective employer which noted that he had been rejected from a positon as a trainee at plant due to hearing loss.  

At the time of a December 2002 VA audiological examination, the Veteran was noted to have decibel level readings of 30, 55, 75, 90, and 90 in the right ear and 20, 15, 10, 15, and 20 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 0 percent for the right ear and 96 percent for the left ear.  The examiner indicated that the Veteran's hearing loss was not consistent with his reported history of military noise exposure.  

At the time of a January 2003 VA ear disease examination, the examiner indicated that the Veteran reported having a period of service from December 1968 to July 1974 with the US Marine Corp and the Air Force.  The examiner noted that the Veteran indicated that he had right ear hearing loss and bilateral tinnitus, which he believed may have had their inception while in military service, being exposed to small arms, mortar, cannon, and tank fire without ear protection during boot camp and in Vietnam for 27 months, and as a load master during one year in the Air Force, where he was frequently exposed to jet engine noise at close proximity without ear protection.

The examiner indicated that post-military employment was as a security officer for ABC Studios in San Francisco for 17 years, during which he spent time on a firing range weekly with ear protection, and as a warehouse foreman for Applegate Ranger Station, Oregon, during which he maintained firefighting equipment and fought forest fires with occasional exposure to chain saws without ear protection.  The Veteran also indicated that he had done some rifle and shotgun hunting without ear protection, but none since 1994 

The examiner observed that the December 2002 audiological evaluation demonstrated a mild endoneural hearing loss at 250-500 Hz, steeply sloping to a profound sensorineural hearing loss at 1000 Hz and above in the right ear.  Hearing was normal in the left ear.  Speech recognition was zero percent in the right ear 96 percent in the left ear.  The examiner indicated that the Veteran had right ear sensorineural hearing loss, mild to profound in nature.  The examiner stated that the Veteran's right ear hearing loss was unexplained in that there were no physical findings to account for his loss and the Veteran did not recall an event or circumstance which might have specifically damaged hearing in his right ear.

In its January 2015 remand, the Board noted that the Veteran asserted that his hearing loss existed prior to service, and that it was noted on his March 1972 entrance examination.  He maintained that exposure to weapons fire in service aggravated his preexisting hearing loss.  The Board indicated that because hearing loss was not specifically noted on the entrance examination but the record contained an audiogram conducted on the day of his examination, it was difficult to interpret and an examination was needed. 

The Board requested that the Veteran be scheduled for an audiology examination with an appropriate clinician.  Although an independent review of the claims file was required, the Board called the examiner's attention to the following: The Veteran's March 1972 entrance examination; his March 1972 audiogram report; the Veteran's October 2004 statement where he asserted that his entrance examination noted bilateral hearing loss and that his period of service aggravated his preexisting condition; and the Veteran's November 2006 statement where he asserted that he was exposed to weapons fire and aircraft noise. 

The examiner was to determine whether hearing loss in either ear was noted upon entry into service, including on the March 1972 audiogram report.  If and only if the examiner determined that hearing loss in either ear was noted upon entry into service, including on the March 1972 audiogram report, he/she was to provide an opinion as to whether this pre-existing disability was aggravated beyond its natural progression by his period of service.  If and only if the examiner determined that hearing loss in either ear was not noted upon entry into service, he/she was to provide opinions as to the following: Whether it was medically undebatable that the Veteran's hearing loss preexisted his entry into active military service; if it was found as medically undebatable that hearing loss clearly preexisted service, whether it was also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease; if hearing loss was not found to have preexisted a period of active service, whether it was as least as likely as not (50 percent or greater probability) that it began in or was related to active military service or manifested within one year of separation from service.

The requested opinion was obtained from a VA examiner in June 2015.  The examiner indicated that the Veteran had a preexisting hearing loss in the right ear only when he entered the service in 1972.  The loss was not aggravated by or made worse by noise exposure in the service.  Based on a hearing test in 2002, the Veteran had normal hearing in the left ear when he left the service in 1974.  He opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.

The examiner indicated that it was his opinion that the Veteran's hearing loss was less likely than not caused by noise exposure in the service and that Veteran had a preexisting hearing loss in the right ear only when he entered the service and that the loss was not aggravated by or made worse by noise exposure in the service.  This opinion was based on; 1) the Veteran's entrance exam in March of 1972 was considered unreliable.  It indicated hearing loss in both ears, much greater in the left ear.  No separation exam from 1974 was found in Veteran's service records.  The examiner noted that the Veteran had a compensation and pension evaluation in December of 2002 which showed a profound hearing loss in the right ear and normal hearing in the left ear.  2) It was believed the Veteran had a preexisting hearing loss in the right ear only when he entered the service and that the Veteran was more than likely aware of it.  Evidence of such was the hearing loss detected by Union Oil after leaving the service.  The examiner indicated that it was not logical that the Veteran would not have been aware of such a significant hearing loss.  He stated that no evidence could be found that the hearing loss was aggravated by or made worse by noise exposure in the service.  The hearing evaluation in 2002 showed no loss of hearing in the left ear.  3) The Veteran's hearing was evaluated by an Audiologist in December of 2002.  He reported "hearing loss not consistent with reported history of military noise exposure".  4) The Veteran was medically evaluated by ENT physician in January of 2003.  He reported "right ear hearing loss unexplained".  5) The Veteran was asked when he was first aware of hearing problems and he stated he did not know.  He was asked if he recalled having hearing problems in the service and he stated "no, I don't recall having hearing problems".  The Veteran was asked if he recalled having tinnitus in the service and he stated "not really".  6) The Veteran attended college after leaving the service and reported that he worked in law enforcement for twenty-seven years.  No information was found in his service records indicating that the Veteran's hearing loss caused problems in college or on the job.  7) Current auditory results showed a profound hearing loss in the right ear as did the evaluation in 2002.  The Veteran now displayed a moderate hearing loss in the left ear that was not present in 2002.  The deterioration in hearing in the left ear was not related to service and was caused by unknown factors.  8) The Veteran did not indicate he received more noise exposure in one ear or on one side of the head in the service.  It was not logical that noise exposure would not have affected the left ear if it was intense enough to aggravate a preexisting hearing loss in the right ear.  Again, the hearing test in 2002 showed normal hearing in the left ear.  The examiner indicated that because of the significant hearing loss in the right ear, more damage would have been expected in the left ear.  It was not.  He stated that what caused the Veteran's profound hearing loss in the right ear was unknown.  The Veteran was evaluated by other professionals and the loss in the right ear was unexplained.  However, there was no evidence that it was service connected.  He also indicated that based on the hearing loss now displayed in the left ear, there was evidence of a progressive hearing loss that was not associated with the military. 

As it relates to the presumption of soundness, while the Board notes that the June 2015 VA examiner indicated that he believed that the Veteran's right ear hearing loss preexisted service, he deemed the test results performed at the time of the Veteran's March 1972 entrance examination unreliable.  The results show that the Veteran had both normal hearing on the March 1972 written report and possible profound left ear hearing loss on the audiogram performed at that time.  Moreover, while the examiner has indicated that it was more likely than not that the Veteran knew he had hearing loss at the time of his entrance into service, the Veteran specifically checked the "no" boxes when asked if he had or had ever had hearing loss or ear problems on his entrance report of medical history.  Given the foregoing, it cannot be stated that it is medically undebatable that the Veteran's hearing loss preexisted his entry into active military service.  As such, the presumption of soundness for hearing at service entrance is in order.  Assuming arguendo that the Veteran's hearing loss preexisted service, there is no indication that hearing loss was aggravated by service.  Moreover, the opinions of record are against a finding of aggravation.  

The question now becomes whether the Veteran's current bilateral hearing loss is related to his period of service on a direct or presumptive basis.  The evidence does not demonstrate chronic symptoms of sensorineural hearing loss during service or continuous symptoms of sensorineural hearing loss since service separation. Service treatment records reveal no complaints or findings of hearing loss following the Veteran's March 1972 enlistment examination.  While the Veteran has submitted a September 1974 employment record from a prospective employer indicating that he had been rejected for employment purposes due to hearing loss, there is no indication as to whether the Veteran's hearing loss met the rating criteria set forth above when determining whether service connection is warranted for VA rating purposes.  

Moreover, as it relates to the left ear, the results of the December 2002 VA audiological evaluation, performed more than 28 years following the Veteran's separation from service, reveal that the Veteran did not have hearing loss for the left ear, as defined for VA rating purposes, at that time, given the above noted decibel level readings and speech recognition scores.  

The December 2002 VA examination also marks the first instance where the Veteran was shown to have right ear hearing loss for VA rating purposes.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Additionally, the evidence does not show that the Veteran's bilateral sensorineural hearing loss disability manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

On the question of direct nexus between current bilateral sensorineural hearing loss and service, the Board finds that the weight of the evidence is against finding that the Veteran's bilateral hearing loss disability is causally related to the in-service noise exposure.  The medical opinions of record weigh against the claim.  The December 2002 VA examiner, while indicating that the Veteran had normal left ear hearing, stated that the Veteran's right ear hearing loss was not consistent with his reports of miliary noise induced trauma.  The January 2003 VA examiner, while noting noise history that was not consistent with the Veteran's period of service, including exposure to combat in Vietnam (not confirmed by the Veteran's service records) indicated that the Veteran's right ear hearing loss was unexplained.  Moreover, the June 2015 VA examiner, while indicating that the Veteran's right ear hearing loss preexisted service (which the Board has found to have not preexisted based upon the current legal standard relating to the presumption of soundness) indicated that the Veteran's current hearing loss was not related to his period of service.  The examiner cited to specific examples, including the normal findings for the left ear at the time of the 2002 audiological evaluation, the Veteran's work history, and the findings of the other VA examiners to support his opinion.  There are no competent medical opinions to the contrary of record.  For these reasons, the Board finds the medical opinions of record of great probative value. 

Although the Veteran has asserted that his current bilateral hearing loss disability is causally related to noise exposure during service, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of his bilateral sensorineural hearing loss.  The etiology of the disability is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing.  Thus, while the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between bilateral hearing loss and active service, including inservice noise exposure, because such diagnosis requires specific medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Furthermore, as stated above, the Veteran's bilateral hearing loss did not manifest during service or to a compensable degree within a year after service separation, and the evidence does not show that there has been a continuity of symptomatology since service.  The June 2015 VA examiner opined that it was less likely that the Veteran's hearing loss disability was attributable to in-service noise exposure and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that hearing loss was incurred in or otherwise caused by active service.  For these reasons, the Board affords the Veteran's opinion that the current hearing loss disability is the result of in-service noise exposure less probative value than the June 2015 VA audiologist's medical opinion. 

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for bilateral sensorineural hearing loss; consequently, the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Separate Evaluation for Symptomatic Removal of the Semilunar Cartilage of the Right Knee

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5259, a maximum 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.

In VAOPGCPREC 9-98, VA's General Counsel  reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel  considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel  stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 U.S.C.A. §§ 4.40, 4.45, and 4.59 must be considered.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance. Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled. Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40  and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

A review of the record reveals that a July 2009 VA examiner noted that there was a May 2002 VA treatment record mentioning that the Veteran had right knee cartilage surgery while in high school, prior to service.  The examiner could not determine what type of surgery was performed because the operative reports were not of record.  In July 2010, a VA examiner noted that the Veteran underwent an MRI which showed that his medial meniscus was intact, but his lateral meniscus was surgically absent.  The examiner indicated that he was unable to determine when the Veteran's lateral meniscus was removed.  

In its January 2015 remand, the Board noted that because the Veteran underwent a lateral meniscectomy and there had been removal of semilunar cartilage, it had to consider whether a 10 percent evaluation under Diagnostic Code 5259, symptomatic removal of semilunar cartilage, was required.  38 C.F.R. § 4.71a (2014); VAOPGCPREC 9-98 (August 14, 1998).  The Board observed that the Veteran's symptoms of painful, limited motion had already been compensated for by the assignment of separate ratings for limitation and flexion under Diagnostic Codes 5260 and 5261.  It indicated that to assign an additional evaluation for the same symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the Board observed that the Veteran also complained of swelling and effusion into the joint.  It indicated that a medical opinion was required to determine whether a separate rating was warranted for symptoms of his meniscectomy that were not already compensated for, prior to November 30, 2010. 

The Board requested that the Veteran be scheduled for an examination to determine when he underwent a lateral meniscectomy and whether his surgical absence of his lateral meniscus was symptomatic prior to November 30, 2010.  The Board called the examiner's attention to the June 2004 VA examination report which noted that "dislocated semi-lunar cartilage was not confirmed...He has had previous surgery and his torn semi-lunar cartilage has been treated surgically."; the July 2009 VA examination report where it was noted that a May 2002 treatment report showed that the Veteran had cartilage surgery in high school, and where the examiner concluded that, "[b]ased on currently available information, Veteran more likely than not had a right knee surgery when in high school, but it is still an open question as to what meniscus pathology was identified or addressed at that time.  Based on currently available information, there is no report of meniscus repair or removal during his arthroscopic surgeries 8/96 and 1/00."; and a July 2010 VA addendum opinion noting that the Veteran's lateral meniscus was absent but that the examiner was unable to determine when the surgery occurred. 

The examiner was requested to describe the symptoms of the residuals of the right lateral meniscectomy that would have been present prior to his right TKA on November 30, 2010.  The examiner was also to specifically comment on the Veteran's swelling and effusion.  The examiner was also requested to indicate whether it was medically undebatable that the Veteran's surgical absence of his lateral meniscus preexisted his entry into active military service.  If it was found as medically undebatable that his lateral meniscus removal clearly preexisted service, whether it was also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.  The Board further noted that if the Veteran's removal of the lateral meniscus was not found to have preexisted a period of active service, determine whether it was as least as likely as not (50 percent or greater probability) that it was caused or aggravated by his service-connected right knee disability. 

The Veteran was afforded the requested examination in July 2015.  At that time, the examiner indicated that there was no objective and clear evidence that the Veteran had any knee surgery prior to his military service.  She did note that the Veteran did have evidence of knee injury in service.  She further observed that there were some notes to the effect that the Veteran may have had meniscal surgery in high school, but there was no objective and clear proof of this.  The examiner noted that the Veteran had had a meniscus condition in the past which had caused frequent episodes of joint pain and joint effusion and that the residuals signs of the meniscectomy had been swelling and pain.  

Given the examiner's findings of not being able to undebateably state that the Veteran had had removal of his meniscus prior to service, the Board will find that the Veteran's meniscus removal is related to his period of service, to include by way of his service-connected right knee disability.  The Board further finds that based upon the July 2015 VA examiner's findings that the Veteran had symptoms of pain and swelling resulting from the meniscectomy removal.  As such, a separate compensable 10 percent disability evaluation is warranted under DC 5259.  With regard to consideration under DC 5259, the Veteran has been assigned the highest possibility disability evaluation under this code.  DC 5258 is not applicable as the Veteran's meniscus has been removed from his right knee.  Thus, to the extent described above, the Veteran's right knee claim is granted.

TDIU

TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that 60/70 percent schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2015). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

At the time of the Veteran's claim for a TDIU, received in September 2011, service connection was in effect for status post left knee total TKA, rated as 60 percent disabling; low back disorder rated as 10 percent disabling; right knee scar rated as 10 percent disabling; and right knee degenerative joint disease rated as 10 percent disabling; with a combined disability evaluation of 80 percent.  

On July 25, 2008, the Veteran's overall combined disability evaluation was increased to 90 percent as a result of his low back disorder being increased from 10 to 40 percent disabling.  

On November 30, 2010, a 100 percent schedular disability evaluation was assigned for the Veteran's right knee TKA.  

On February 1, 2012, the Veteran was assigned a 100 percent schedular disability evaluation based upon the following disabilities,: left TKA, rated 60 percent disabling; right TKA, rated 60 percent disabling; and chronic back pain secondary to strain and degenerative changes, rated as 40 percent disabling.  

Based upon the above assigned disability evaluations, the Veteran has met the criteria for consideration under 38 C.F.R. § 4.16(a) throughout the appeal prior to his being assigned a 100 percent schedular disability evaluation.  

The Veteran was afforded a VA examination in January 2003.  The examiner indicated that he was asked to comment on the Veteran's working.  He stated that the Veteran had become a very poor candidate for the heavier types of work.  He was also limited for lighter types of work.  The work needed to be mostly sitting.  The Veteran was noted to need to be able to change positions as needed for comfort.  These limitations were partly because of the back and partly because of knee problems.  This included the left knee.

In an August 2004 Social Security determination, the Veteran was found to be unemployable as of March 1, 2002.  The primary diagnoses for his disability were severe degenerative joint disease of the right knee and his left knee TKA.

At his June 2005 hearing, the Veteran testified that the last time that he worked was in 2000.  He noted that he had been turned down by various employers due to his knee and back problems and his inability to lift and stand for periods of time.  

In an April 2009 statement, the Veteran indicated that he attended college and pursued an education in physical education and recreation.  He stated that for a couple of years he was a junior college women softball and volley ball coach.  However, his service-connected disabilities started playing a large part at this time.  It soon became apparent he would not be able to continue employment in physical education or in coaching, and he moved on to become a personal body guard.  He stated that after what seemed an even shorter period of time his service-connected disabilities started interrupting this employment.  He noted that he was at the point of not being capable of employment at all.  

Following a May 2009 VA orthopedic examination, the examiner indicated that regarding employability, the Veteran's back and knees limited him to sedentary, as listed by the department of labor, and occasional lifting, maximum to 5-10 pounds.  Also affecting his employability were his headaches, his sleep disorder, his depression and PTSD, deconditioning, and his chronic pain syndrome.

In conjunction with the January 2015 Board remand, an opinion was obtained as to unemployability in November 2015.  The examiner noted that the Veteran had worked in law enforcement, first job after service; as a body guard; forest fire fighting, 9 years; and a bus driver, last worked in 1997.  He also noted that the Veteran was currently volunteering in a food bank type of place, where he was able to supervise and advise others in their work, church activities, but unclear duties.  It was the examiner's opinion that the Veteran was employable, but would not be able to perform any work that would involve prolonged standing (more than 30 minutes), prolonged sitting (more than 30 minutes at a time, could work all day sitting if given a break every 30 minutes), no carrying items over 30 lbs.), no kneeling or squatting at all, and limited stairs to a few steps at a time (with railings provided).  She noted that the Veteran did have some education, with a two year degree in Physical Education and Recreation, but he had never used that degree in any professional capacity, so it would be difficult to obtain work in that field.  In any case, he had the above-named physical limitations and would not be able to perform many activities that would be expected in that field of work.  She observed that he had been able to perform in a volunteer capacity doing charitable work and he would be capable of performing similar tasks in a work environment as well.  That is, he could supervise and monitor activities, he could write, answer telephones, walk a small amount, carry light items (under 30 lbs.), use a computer, etc. 

While the Board notes that the VA examiner found that the Veteran was employable, she provided a significant list of activities/types of work which he could not perform.  Reviewing the Veteran's work history, he has been employed in numerous occupations which require both physical activity and manual labor. These are two areas in which the Veteran has been found to be unable to perform.  Moreover, his education is in areas that he is prevented from performing due to his service-connected disabilities.  While the examiner has indicated that the Veteran could supervise and monitor activities, his work history does not show that he has served in any supervisory capacities.  In addition, the Veteran has been found to be unemployable by the Social Security Administration, with the primary diagnosis being his left and right knees.  

The examiners' opinions, when read collectively, demonstrate that the Veteran cannot work in the field in which he has training and experience, that he has lack of training and education in other fields of work, and that the service-connected disabilities prevent him from obtaining and securing substantially gainful employment.  The Board finds that the weight of the evidence, including the examiners' findings, along with the Veteran's statements and work history, demonstrate that he has met the criteria set forth in § 4.16, and that a TDIU based upon service-connected disabilities is warranted throughout the appeal period.  


ORDER

Service connection for bilateral hearing loss is denied.  

A 10 percent rating for removal of the right semilunar cartilage is granted.  

Entitlement to a TDIU from September 12, 2011, is granted.  




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


